Case 1:21-cv-01785-AT Document 32 Filed 04/01/21 Page 1 of 16
       Case 1:21-cv-01785-AT Document 32 Filed 04/01/21 Page 2 of 16

LTD., GUANGZHOU U-MEKING TRADING CO.,
LTD., GUANGZHOU WEIJIE RIBBON CO., LTD.,
GUANGZHOU XIN HO YI CRAFTS LIMITED,
HAINING LONGNA TEXTILE CO., LTD.,
HANGZHOU LIN'AN ORIGIN TRADING CO.,
LTD., HUI52028 STORE, LOVE HEALTH LOVE
YOURSELF, NANJING RARLON PET PRODUCTS
CO., LTD., OLIVIA'S ACCESSORIES , SHENZHEN
CHUANGXINGMING TECHNOLOGY LIMITED,
SHENZHEN DEFAN TECHNOLOGY CO., LTD.,
SHENZHEN          DINGTU       ELECTRONIC
TECHNOLOGY CO., LTD., SHENZHEN MANHUI
TECHNOLOGY CO., LTD., SHENZHEN SHANEN
ELECTRONIC       COMMERCE      CO.,   LTD.,
SHENZHEN SHENGYUAN TECHNOLOGY CO.,
LTD., SHENZHEN SHENGZERONGXIN TRADING
CO., LTD., SHENZHEN SPEED TREND
TECHNOLOGY CO., LTD., SHENZHEN YINO
INFORMATION TECHNOLOGY CO., LTD.,
SHOP5056237 STORE, SHOP5066383 STORE,
SHOP5134031 STORE, SHOP5361044 STORE,
SHOP5781767 STORE, SHOP5795644 STORE,
SHOP5831326 STORE, SHOP5870398 STORE,
SHOP910331278 STORE, SHOP910605011 STORE,
SHOP910926020 STORE, SHOP911100018 STORE,
SHOP911115068 STORE, SHOP911167001 STORE,
SHOP911188155 STORE, SHOP911192222 STORE,
SHOP911195003 STORE, SHOP911234034 STORE,
SHOP911258359 STORE, SHOP911259388 STORE,
SHOP911264193 STORE, SHOP911267085 STORE,
SHOP911300207 STORE, SHOP911342022 STORE,
SHOP911375214 STORE, SHOP911422093 STORE,
SHOP911425145 STORE, TAOTAOKU STORE,
TOLLER BAG STORE, WOZIK STORE, XT02
STORE, YANG R STORE, YIWU CUDA IMPORT
AND EXPORT CO., LTD., YIWU MAY STAR
INTERNATIONAL TRADING CO., LTD., YIWU
MIANYU E-COMMERCE FIRM, YIWU WU TAI
BELT CO., LTD., YIWU YINGYU IMPORT &
EXPORT CO., LTD., YUNFOOK OFFICIAL,
YUYAO NICO ELECTRONICS FACTORY AND
ZHENGZHOU YMEI PET PRODUCTS CO., LTD.,

Defendants
Case 1:21-cv-01785-AT Document 32 Filed 04/01/21 Page 3 of 16
  Case 1:21-cv-01785-AT Document 32 Filed 04/01/21 Page 4 of 16

                     Electronics Factory and Zhengzhou Ymei Pet Products
                     Co., Ltd.
Alibaba              Alibaba.com, an online marketplace platform that
                     allows manufacturers, wholesalers and other third-
                     party merchants, like Defendants, to advertise, offer for
                     sale, sell, distribute and ship their wholesale and retail
                     products originating from China directly to consumers
                     across the world and specifically to consumers residing
                     in the U.S., including New York
AliExpress           Aliexpress.com, an online marketplace platform that
                     allows manufacturers, wholesalers and other third-
                     party merchants, like Defendants, to advertise, offer for
                     sale, sell, distribute and ship their wholesale and retail
                     products originating from China directly to consumers
                     across the world and specifically to consumers residing
                     in the U.S., including New York
Epstein Drangel      Epstein Drangel LLP, counsel for Plaintiff
New York Address     244 Madison Ave, Suite 411, New York, New York
                     10016
Complaint            Plaintiff’s Complaint filed on March 2, 2021
Application          Plaintiff’s Ex Parte Application for: 1) a temporary
                     restraining order; 2) an order restraining Merchant
                     Storefronts (as defined infra) and Defendants’ Assets
                     (as defined infra) with the Financial Institutions (as
                     defined infra); 3) an order to show cause why a
                     preliminary injunction should not issue; 4) an order
                     authorizing bifurcated and alternative service and 5) an
                     order authorizing expedited discovery filed on March
                     2, 2021
Abloh Dec.           Declaration of Virgil Abloh in Support of Plaintiff’s
                     Application
Drangel Dec.         Declaration of Jason M. Drangel in Support of
                     Plaintiff’s Application
Off-White Products   A young, successful luxury fashion label founded by
                     American creative designer Virgil Abloh, specializing
                     in men's and women's lifestyle and high-end streetwear,
                     as well as shoes, accessories, jewelry, homeware and
                     other ready-made goods
Off-White            U.S. Trademark Registration Nos.: 5,119,602 for “OFF
Registrations        WHITE” for a variety of goods in Class 25 with a
                     constructive date of first use of January 25, 2012;
                     5,713,397 for “OFF-WHITE” for a variety of goods in
                     Class 25; 5,710,328 for “OFF-WHITE C/O VIRGIL
                     ABLOH” for a variety of goods in Class 9; 5,572,836
                     for “OFF-WHITE C/O VIRGIL ABLOH” for a variety
                     of goods in Class 25; 5,710,287 for “OFF-WHITE C/O
                     VIRGIL ABLOH” for a variety of goods in Class 14;

                     5,150,712 for         for a variety of goods in Class 18
                                  ii
  Case 1:21-cv-01785-AT Document 32 Filed 04/01/21 Page 5 of 16



                        and 25; 5,710,288 for          for a variety of goods in



                        Class 14; 5,307,806 for       for a variety of goods in


                        Class 18 and 25; 5,835,552 for           for a variety of


                        goods in Class 9; 5,387,983 for           for a variety of


                        goods in Class 25; 5,445,222 for          for a variety of


                        goods in Class 25; 5,800414 for             for a variety


                        of goods in Class 9 and 25; 5,681,805 for            for a


                        variety of goods in Class 9; 6,054,044 for for a
                        variety of goods in Class 25; and 5,663,133 for


                                  for a variety of goods in Class 25
Off-White Application   U.S. Trademark Serial Application No. 88/041,456 for


                                 , for a variety of goods in Class 18 and Class 25
Off-White Marks         The Marks covered by the Off-White Registrations and
                        Off-White Application
Counterfeit Products    Products bearing or used in connection with the Off-
                        White Marks, and/or products in packaging and/or
                        containing labels bearing the Off-White Marks, and/or
                        bearing or used in connection with marks that are
                        confusingly similar to the Off-White Marks and/or
                        products that are identical or confusingly similar to the
                        Off-White Products
Infringing Listings     Defendants’ listings for Counterfeit Products
User Accounts           Any and all websites and any and all accounts with
                        online marketplace platforms such as Alibaba and/or
                        AliExpress, as well as any and all as yet undiscovered
                        accounts with additional online marketplace platforms
                        held by or associated with Defendants, their respective
                        officers, employees, agents, servants and all persons in
                        active concert or participation with any of them
Merchant Storefronts    Any and all User Accounts through which Defendants,
                                     iii
  Case 1:21-cv-01785-AT Document 32 Filed 04/01/21 Page 6 of 16

                         their respective officers, employees, agents, servants
                         and all persons in active concert or participation with
                         any of them operate storefronts to manufacture, import,
                         export, advertise, market, promote, distribute, display,
                         offer for sale, sell and/or otherwise deal in Counterfeit
                         Products, which are held by or associated with
                         Defendants, their respective officers, employees,
                         agents, servants and all persons in active concert or
                         participation with any of them
Defendants’ Assets       Any and all money, securities or other property or
                         assets of Defendants (whether said assets are located in
                         the U.S. or abroad)
Defendants’ Financial    Any and all financial accounts associated with or
Accounts                 utilized by any Defendants or any Defendants’ User
                         Accounts or Merchant Storefront(s) (whether said
                         account is located in the U.S. or abroad)
Financial Institutions   Any banks, financial institutions, credit card companies
                         and payment processing agencies, such as PayPal Inc.
                         (“PayPal”), Payoneer Inc. (“Payoneer”), the Alibaba
                         Group d/b/a Alibaba.com payment services (e.g.,
                         Alipay.com Co., Ltd., Ant Financial Services Group),
                         PingPong Global Solutions, Inc. (“PingPong”) and
                         other companies or agencies that engage in the
                         processing or transfer of money and/or real or personal
                         property of Defendants
Third Party Service      Online marketplace platforms, including, without
Providers                limitation, those owned and operated, directly or
                         indirectly by Alibaba and/or AliExpress, as well as any
                         and all as yet undiscovered online marketplace
                         platforms and/or entities through which Defendants,
                         their respective officers, employees, agents, servants
                         and all persons in active concert or participation with
                         any of them manufacture, import, export, advertise,
                         market, promote, distribute, offer for sale, sell and/or
                         otherwise deal in Counterfeit Products which are
                         hereinafter identified as a result of any order entered in
                         this action, or otherwise




                                      iv
           Case 1:21-cv-01785-AT Document 32 Filed 04/01/21 Page 7 of 16




       WHEREAS, Plaintiff having moved ex parte on March 2, 2021 against Defendants for the

following: 1) a temporary restraining order; 2) an order restraining Merchant Storefronts and

Defendants’ Assets with the Financial Institutions; 3) an order to show cause why a preliminary

injunction should not issue; 4) an order authorizing bifurcated and alternative service and 5) an

order authorizing expedited discovery;

       WHEREAS, the Court entered an Order granting Plaintiff’s Application on March 2, 2021

(“TRO”) which ordered Defendants to appear on March 9, 2021 at 3:00 p.m. to show cause why a

preliminary injunction should not issue (“Show Cause Hearing”);

       WHEREAS, on March 5, 2021, Plaintiff filed a request for modification and extension of

the TRO;

       WHEREAS, the Court granted Plaintiff’s request and entered an Order on March 5, 2021

(“March 5, 2021 Order”) extending the TRO until March 23, 2021 and rescheduling the Show

Cause Hearing to March 23, 2021 at 3:00 p.m.;

       WHEREAS, the Court entered an Order on March 19, 2021 extending the TRO until April

1, 2021 and rescheduling the Show Cause Hearing to April 1, 2021 at 1:00 p.m.;

       WHEREAS, on March 15, 2021, pursuant to the alternative methods of service authorized

by the TRO, Plaintiff served the Summons, Complaint, TRO, all papers filed in support of the

Application and the March 5, 2021 Order on each and every Defendant;

       WHEREAS, on April 1, 2021 at 1:00 p.m.., Plaintiff appeared at the Show Cause Hearing,

however, no Defendants appeared.

                                                ORDER

   1. The injunctive relief previously granted in the TRO shall remain in place through the

       pendency of this litigation, and issuing this Order is warranted under Federal Rule of Civil



                                                1
  Case 1:21-cv-01785-AT Document 32 Filed 04/01/21 Page 8 of 16




Procedure 65 and Section 34 of the Lanham Act.

a) Accordingly, Defendants are hereby restrained and enjoined from engaging in any of

   the following acts or omissions pending the final hearing and determination of this

   action or until further order of the Court:

       i. manufacturing, importing, exporting, advertising, marketing, promoting,

          distributing, displaying, offering for sale, selling and/or otherwise dealing in

          Counterfeit Products or any other products bearing one or more of the Off-

          White Marks and/or marks that are confusingly similar to, identical to and

          constitute a counterfeiting and/or infringement of the Off-White Marks;

      ii. directly or indirectly infringing in any manner any of Plaintiff’s Off-White

          Marks;

      iii. using any reproduction, counterfeit, copy or colorable imitation of Plaintiff’s

          Off-White Marks to identify any goods or services not authorized by Plaintiff;

      iv. using any of Plaintiff’s Off-White Marks or any other marks that are

          confusingly similar to the Off-White Marks on or in connection with

          Defendants’ manufacturing, importing, exporting, advertising, marketing,

          promoting, distributing, displaying, offering for sale, selling and/or otherwise

          dealing in Counterfeit Products;

       v. using any false designation of origin or false description, or engaging in any

          action which is likely to cause confusion, cause mistake and/or to deceive

          members of the trade and/or the public as to the affiliation, connection or

          association of any product manufactured, imported, exported, advertised,

          marketed, promoted, distributed, displayed, offered for sale or sold by



                                         2
  Case 1:21-cv-01785-AT Document 32 Filed 04/01/21 Page 9 of 16




          Defendants with Plaintiff, and/or as to the origin, sponsorship or approval of

          any product manufactured, imported, exported, advertised, marketed,

          promoted, distributed, displayed, offered for sale or sold by Defendants and

          Defendants’ commercial activities and Plaintiff;

      vi. secreting, concealing, destroying, altering, selling off, transferring or otherwise

          disposing of and/or dealing with: (i) Counterfeit Products and/or (ii) any

          computer files, data, business records, documents or any other records or

          evidence relating to their User Accounts, Merchant Storefronts or Defendants’

          Assets and the manufacture, importation, exportation, advertising, marketing,

          promotion, distribution, display, offering for sale and/or sale of Counterfeit

          Products;

     vii. effecting assignments or transfers, forming new entities or associations, or

          creating and/or utilizing any other platform, User Account, Merchant Storefront

          or any other means of importation, exportation, advertising, marketing,

          promotion, distribution, display, offering for sale and/or sale of Counterfeit

          Products for the purposes of circumventing or otherwise avoiding the

          prohibitions set forth in this Order; and

     viii. knowingly instructing, aiding or abetting any other person or business entity in

          engaging in any of the activities referred to in subparagraphs 1(a)(i) through

          1(a)(vii) above and 1(b)(i) through 1(b)(ii) and 1(c)(i) below.

b) Accordingly, the Third Party Service Providers and Financial Institutions are hereby

   restrained and enjoined from engaging in any of the following acts or omissions

   pending the final hearing and determination of this action or until further order of the



                                         3
 Case 1:21-cv-01785-AT Document 32 Filed 04/01/21 Page 10 of 16




   Court:

       i. secreting, concealing, transferring, disposing of, withdrawing, encumbering or

            paying Defendants’ Assets from or to Defendants’ Financial Accounts until

            further ordered by this Court;

       ii. secreting, concealing, destroying, altering, selling off, transferring or otherwise

            disposing of and/or dealing with any computer files, data, business records,

            documents or any other records or evidence relating to the Defendants’ User

            Accounts, Merchant Storefronts, Defendants’ Assets and the manufacture,

            importation, exportation, advertising, marketing, promotion, distribution,

            display, offering for sale and/or sale of Counterfeit Products; and

      iii. knowingly instructing, aiding, or abetting any other person or business entity in

            engaging in any of the activities referred to in subparagraphs 1(a)(i) through

            1(a)(vii) and 1(b)(i) through 1(b)(ii) above.

c) Accordingly, the Third Party Service Providers are hereby restrained and enjoined from

   engaging in any of the following acts or omissions pending the final hearing and

   determination of this action or until further order of the Court:

       i. providing services to Defendants, Defendants’ User Accounts and Defendants’

            Merchant Storefronts, including, without limitation, continued operation of

            Defendants’ User Accounts and Merchant Storefronts;

       ii. secreting, concealing, destroying, altering, selling off, transferring or otherwise

            disposing of and/or dealing with any computer files, data, business records,

            documents or any other records or evidence relating to the Defendants’ User

            Accounts, Merchant Storefronts, Defendants’ Assets and the manufacture,



                                             4
     Case 1:21-cv-01785-AT Document 32 Filed 04/01/21 Page 11 of 16




               importation, exportation, advertising, marketing, promotion, distribution,

               display, offering for sale and/or sale of Counterfeit Products; and

          iii. knowingly instructing, aiding, or abetting any other person or business entity in

               engaging in any of the activities referred to in subparagraphs 1(a)(i) through

               1(a)(vii), 1(b)(i) through 1(b)(ii) and 1(c)(i) through 1(c)(ii) above.

2. As sufficient cause has been shown, the asset restraint granted in the TRO shall remain in

   place through the pendency of this litigation, including that:

   a) within seven (7) days of receipt of notice of this Order, any newly discovered Financial

       Institutions who are served with this Order shall locate and attach Defendants’

       Financial Accounts, shall provide written confirmation of such attachment to Plaintiff’s

       counsel and provide Plaintiff’s counsel with a summary report containing account

       details for any and all such accounts, which shall include, at a minimum, identifying

       information for Defendants and Defendants’ User Accounts, contact information for

       Defendants (including mailing addresses and e-mail addresses), account numbers and

       account balances for any and all of Defendants’ Financial Accounts.

3. As sufficient cause has been shown, the expedited discovery previously granted in the TRO

   shall remain in place through the pendency of this litigation, including that:

   a) Plaintiff may serve interrogatories pursuant to Rules 26 and 33 of the Federal Rules of

       Civil Procedure as well as Local Civil Rule 33.3 of the Local Rules for the Southern

       and Eastern Districts of New York and Defendants who are served with this Order shall

       provide written responses under oath to such interrogatories within fourteen (14) days

       of service to Plaintiff’s counsel.

   b) Plaintiff may serve requests for the production of documents pursuant to Rules 26 and



                                              5
  Case 1:21-cv-01785-AT Document 32 Filed 04/01/21 Page 12 of 16




        34 of the Federal Rules of Civil Procedure and Defendants who are served with this

        Order, their respective officers, employees, agents, servants and attorneys and all

        persons in active concert or participation with any of them who receive actual notice of

        this Order shall produce all documents responsive to such requests within fourteen (14)

        days of service to Plaintiff’s counsel.

c) Within fourteen (14) days after receiving notice of this Order, all Financial Institutions

        who receive service of this Order shall provide Plaintiff’s counsel with all documents

        and records in their possession, custody or control (whether located in the U.S. or

        abroad), relating to any and all of Defendants’ Financial Accounts, User Accounts and

        Merchant Storefronts, including, but not limited to, documents and records relating to:

   i.      account numbers;

  ii.      current account balances;

 iii.      any and all identifying information for Defendants and Defendants' User Accounts,

           including names, addresses and contact information;

 iv.       any and all account opening documents and records, including, but not limited to,

           account applications, signature cards, identification documents, and if a business

           entity, any and all business documents provided for the opening of each and every

           of Defendants’ Financial Accounts;

  v.       any and all deposits and withdrawal during the previous year from each and every

           of Defendants’ Financial Accounts and any and all supporting documentation,

           including, but not limited to, deposit slips, withdrawal slips, cancelled checks and

           account statements;

 vi.       any and all wire transfers into each and every of Defendants’ Financial Accounts



                                              6
         Case 1:21-cv-01785-AT Document 32 Filed 04/01/21 Page 13 of 16




               during the previous year, including, but not limited to, documents sufficient to show

               the identity of the destination of the transferred funds, the identity of the

               beneficiary’s bank and the beneficiary’s account number;

        vii.   any and all User Accounts and account details, including, without limitation,

               identifying information and account numbers for any and all User Accounts that

               Defendants have ever had and/or currently maintain;

       viii.   the identities, location and contact information, including any and all e-mail

               addresses, of Defendants, their respective officers, employees, agents, servants and

               all persons in active concert or participation with any of them;

        ix.    the nature of Defendants’ businesses and operations, methods of payment, methods

               for accepting payment and any and all financial information, including, but not

               limited to, information associated with Defendants’ User Accounts, a full

               accounting of Defendants’ sales history and listing history under such accounts,

               and Defendants’ Financial Accounts associated with Defendants’ User Accounts;

               and

         x.    Defendants’ manufacturing, importing, exporting, advertising, marketing,

               promoting, distributing, displaying, offering for sale and/or selling of Counterfeit

               Products, or any other products bearing the Off-White Marks and/or marks that are

               confusingly similar to, identical to and constitute a counterfeiting and/or

               infringement of the Off-White Marks.

d) Within fourteen (14) days of receipt of service of this Order, the Third Party Service Providers

   shall provide to Plaintiff’s counsel all documents and records in its possession, custody or

   control (whether located in the U.S. or abroad) relating to Defendants’ User Accounts and



                                                 7
      Case 1:21-cv-01785-AT Document 32 Filed 04/01/21 Page 14 of 16




Defendants’ Merchant Storefronts, including, but not limited to, documents and records

relating to:

       i.      any and all User Accounts and Defendants’ Merchant Storefronts and account

               details, including, without limitation, identifying information and account numbers

               for any and all User Accounts and Defendants’ Merchant Storefronts that

               Defendants have ever had and/or currently maintain with the Third Party Service

               Providers;

      ii.      the identities, location and contact information, including any and all e-mail

               addresses of Defendants;

     iii.      the nature of Defendants’ businesses and operations, methods of payment, methods

               for accepting payment and any and all financial information, including, but not

               limited to, information associated with Defendants’ User Accounts and

               Defendants’ Merchant Storefronts, a full accounting of Defendants’ sales history

               and listing history under such accounts and Defendants’ Financial Accounts with

               any and all Financial Institutions associated with Defendants’ User Accounts and

               Defendants’ Merchant Storefronts; and

     iv.       Defendants’ manufacturing, importing, exporting, advertising, marketing,

               promoting, distributing, displaying, offering for sale and/or selling of Counterfeit

               Products, or any other products bearing one or more of the Off-White Marks and/or

               marks that are confusingly similar to, identical to and constitute an infringement of

               the Off-White Marks.

4. As sufficient cause has been shown, and pursuant to FRCP 4(f)(3), service may be made

    on, and shall be deemed effective as to Defendants if it is completed by one of the following



                                                 8
      Case 1:21-cv-01785-AT Document 32 Filed 04/01/21 Page 15 of 16




     means:

a)      delivery of: (i) PDF copy of this Order, or (ii) a link to a secure website (including

        NutStore, a large mail link created through Rmail.com and via website publication

        through      a   specific   page   dedicated   to   this   Lawsuit   accessible   through

        ipcounselorslawsuit.com) where each Defendant will be able to download a PDF copy

        of this Order to Defendants’ e-mail addresses to be determined after having been

        identified by Alibaba and/or AliExpress pursuant to Paragraph V(C) of the TRO; or

b)      delivery of a message to Defendants through the system for communications

        established by the Third Party Service Providers on their respective platforms,

        providing a link to a secure website (such as NutStore or a large mail link created

        through Rmail.com) where each Defendant will be able to download a PDF copy of

        this Order.

5. As sufficient cause has been shown, that such alternative service by electronic means

     ordered in the TRO and herein shall be deemed effective as to Defendants through the

     pendency of this action.

6. Defendants are hereby given notice that they may be deemed to have actual notice of the

     terms of this Order and any act by them or anyone of them in violation of this Order may

     be considered and prosecuted as in contempt of this Court.

7. The $5,000.00 bond posted by Plaintiff shall remain with the Court until a final disposition

     of this case or until this Order is terminated.

8. This Order shall remain in effect during the pendency of this action, or until further order

     of the Court.




                                                9
         Case 1:21-cv-01785-AT Document 32 Filed 04/01/21 Page 16 of 16




   9. Any Defendants that are subject to this Order may appear and move to dissolve or modify

       the Order on two (2) days’ notice to Plaintiff or on shorter notice as set by the Court.


SO ORDERED.

Dated: April 1, 2021, at 2:00 p.m.
      New York, New York




                                                10
